Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the papers filed on December 10, 2020. Claims 1-3 and  6-12 are currently pending. Claims 1 and 3 have been amended by Applicants’ amendment filed on 12/10/2020. No claims were canceled or newly added.
Applicants’ election of  the invention of Group I , e.g.,  claim(s) 1-12 (claims 4-5 now canceled),  in the reply filed on August 18, 2020 in response to the restriction requirement of June 22, 2020 was previously acknowledged. 
Additionally, Applicants’ election of the following species was previously acknowledged: a virus, as the species of pathogen (claims 2 and 6) and production of IFN gamma (IFN-γ) as the species of biological activity (claim 3).
Claims 13-22 of restricted Group II and claims 76-78 of restricted Group III were previously canceled by Applicants.
Therefore, claims 1-3 and 6-12 are currently under examination to which the following grounds of rejection are applicable.	
Response to arguments
Withdrawn  Rejections in response to Applicants’ arguments or amendments
                                               Claim Rejections - 35 USC § 103   	In view of Applicants’ amendment of claim 1 to establish the hierarchy of antigens based on the formula:  

    PNG
    media_image1.png
    78
    544
    media_image1.png
    Greyscale

the rejection of claim 1-3 and 10-12 under 35 U.S.C. 103(a) as being unpatentable over Warren et al., (US Patent 7,785,806; of record IDS filed on 3/12/2018)  view of Paul et al., (2015; Journal of Immunological Methods; pp.  28–34), and  Halawi et al., (2015; Immunity, Inflammation and Disease pp.  118–131; of record IDS filed on 3/12/2018) has been withdrawn.
In view of the withdrawn rejection, applicant’s arguments are rendered moot. 


The following comments related to the art of Warren and Halawi are cited to complete the record.


    PNG
    media_image2.png
    440
    481
    media_image2.png
    Greyscale
Warren et al., discloses methods to determine the immunogenicity of antigens for a pathogen or cancer by exposing PBMC cells to tetanus toxoid (TT) and a whole protein extract of Candida albicans (more than one antigen from a pathogen). Moreover, Warren et al., teaches adding one of said antigens into separate cultures of the expanded cells (detecting antigen-specific responses of cells in separate wells to TT or C. albicans; e.g., adding one of said antigens into separate cultures of the expanded cells); (column 7, lines 25-33), and “comparing the measured B cell response to a B cell response in a control culture in which said antigen was not utilized, thereby determining the immunogenicity of an antigen in vitro” (claim 1; Figure 8 column 7, lines 25-33). Though Warren teaches a lack of a robust response against TT relative to C. albicans which “was consistent with the weak serum TT titer for this 

    PNG
    media_image3.png
    195
    342
    media_image3.png
    Greyscale
In relation to the teachings of Halawi et al., the author discloses the method of the claimed invention by stablishing a hierarchy of immunogenicity for the following 4 antigens: U90, U54,  U11 and U39 of Human herpesvirus 6B (HHV6B).  Halawi et al., discloses short –term in vitro expansion “PBMC from 25 donors were stimulated with HHV6B PepMixes and cultured for 10 days, with the addition of IL2 from day 3. The frequency of HHV6B antigen-specific T cells was evaluated by IFN-g ELISPOT” (page 120; legend Figure 2A) [emphasis added]. Results for ELISPOT experiments are presented as IFNg spot-forming cells (SCF)/105 input T cells. Halawi et al., determines a hierarchy of immunogenicity with antigens U90 and U54 being co-dominant, followed by U11 and U39 [“When analysed individually all donors responded to at least one antigen: 14 donors responded to all 4 antigens, 3 donors responded to 3 antigens, 6 responded to 2 and only 2 donors recognised only 1 (Fig. 2B). In total 21/25 donors (84%) responded to both U54 and U90, 19/25 (76%) responded to U11 and 18/25 (74%) responded to U39. Based on the approaches used here, although the overall responses were similar, a hierarchy could be established with U90 and U54 being the most immunodominant, with very little difference between them, followed by U11 and U39]” (page 121; col.).   
Applicants concede that Halawi fails to incorporate any particular calculation to arrive at their immunological hierarchy, and instead relies on the frequency of responses alone as the determining factor. Additionally, Applicants concede Halawi fails to disclose method for and magnitude of response information into a mathematical formula according to exemplary frequencies and magnitudes of response for exemplary antigens A-H in paragraphs [ 0151]-[0160] (see page 10 of Applicants’ remarks).
***
In view of Applicants’ amendment of claim 1 to establish the hierarchy of antigens based on the recited formula, the rejection of claims 6-9 under 35 U.S.C. 103(a) as being unpatentable over Warren et al., (US Patent 7,785,806; of record IDS filed on 3/12/2018)  in view of Paul et al., (2015; Journal of Immunological Methods pp.  28–34), Halawi et al., (2015; Immunity, Inflammation and Disease pp.  118–131; of record IDS filed on 3/12/2018) as applied to claims 1-2 above, and further in view of Sieg et al., (1994, PNAS pp. 6293-6297; of record IDS filed on 3/12/2018) and Tzannou et al (2015; immunotherapy, August 7, pp. 793-810; ; of record IDS filed on 3/12/2018) has been withdrawn. 
In view of the withdrawn rejection, applicant’s arguments are rendered moot. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 1-3 and 6-12 remain rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite in the recitation in line 5 of “to allow cells from each individual that recognize the antigens”. Claim 1, line 3, requires exposing PBMC from a plurality of individuals in vitro to more than one antigen. Because the PBMC from a plurality of individuals are collectively exposed in vitro to more than one antigen, it is unclear how to measure proliferation 
Claim 1 is indefinite in the recitation of “the antigens” in line 6. There is insufficient antecedent bases for the recitation of “the antigens” in the claim. Line 4 of claim 1 recites “more than one antigen”. 
Claim 1 is indefinite in the recitation of “a first subset of separate cultures of the expanded cells” in line 7. The phrase  “a first subset of separate cultures of the expanded cells” has not been defined in the specification. The phrase “a first subset of separate cultures of the expanded cells” is not defined by the claim. It is unclear whether the phrase “a first subset of separate cultures of the expanded cells” refers to cultures containing PBMC from a plurality of individuals, PBMC from each individual, PBMC from some individuals that have recognized the antigens to expand in quantity to produce expanded cells, and others. As such the metes and bounds of the claim are indefinite.
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 U.S.P.Q.2d 1207, 1211 (B.P.A.I. 2008) (precedential); standard expressly approved in In re Packard, 110 U.S.P.Q.2d 1785, 1789 (Fed. Cir. 2014).
Claim 1 is indefinite in the recitation of “a second subset of separate cultures” in line 13. The phrase  “a second subset of separate cultures” has not been defined in the specification. The phrase “a second subset of separate cultures” is not defined by the claim. It is unclear whether  from a plurality of individuals, PBMC from each individual, PBMC from some individuals that have recognized the antigens to expand in quantity to produce expanded cells, and others. As such the metes and bounds of the claim are indefinite.
Additionally, claim 1 is indefinite in the recitation of “ a second subset … exposed to an unrelated target to produce a threshold value”, because the meaning of “an unrelated target able to produce a threshold value is unclear. The phrase  “a second subset … exposed to an unrelated target” has not been defined in the specification or the claim. The Specification discloses in paragraph [0075] examples of “an unrelated target” such as “ T cells are subjected to a second challenge, but in the second challenge the T cells are exposed to the different antigens in a separated manner (not pooled).” or  in paragraph [0011] “c) the culture is split into as many separate cultures as the number of antigens that were present in step a and only one of the antigens is added into each culture, each culture thereby including one of the original antigens and each culture including an antigen that differs from the other cultures; …. e) either in parallel or at a different time, perhaps becoming a historic reference, a threshold for biological activity is established by an in vitro assessment of the biological activity occurring in PBMCs that have not been exposed sequentially or in parallel in vitro to the same agent(s) of step c;” However, these are merely exemplary and non-limiting. As such the metes and bounds of the claims are indefinite.
Claim 1 is indefinite for the recitation of “performing the same method using cell samples from the plurality of individuals” in line 22. Claim 1 requires “exposing peripheral blood mononuclear cells (PBMC) from a plurality of individuals in vitro to more than one antigen”. Thus it is unclear how many times the steps recited in claim 1 are additionally repeated to 
Claims 2 and 6-12 are indefinite insofar as they depend from claim 1.
Response to Applicants’ Arguments as they apply to rejection of claims 1-3 and 6-12 under 35 USC § 112 (b)
	At page 5-6 of the remarks filed on 12/10/2020, Applicants essentially argue that: 1) “claim 1 has been amended to recite that the expanded cells in each of said separate cultures are exposed to one antigen. Support can be found, for example, in paragraph [0011]”, and 2) “
the magnitude of response is obtained by measuring the biological activity from the first subset of separate cultures of the expanded cells. In addition, claim 1 has been amended to explicitly define non-responder as those cell cultures wherein the biological activity was less than the threshold value; Applicant submits that "responder" was already defined within the claim as the expanded cultures wherein the biological activity exceeds the threshold value. Support for the amendments can be found throughout the specification, e.g., in paragraphs [0079] and [0128] and in the Examples”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
	Regarding 1), paragraph [0011] cited by applicants requires step c) wherein ” the culture is split into as many separate cultures as the number of antigens that were present in step a and only one of the antigens is added into each culture, each culture thereby including one of the original antigens and each culture including an antigen that differs from the other cultures. This step is nor recited in claim 1.See the claim rejection under 35 USC § 112 (b) in the paragraphs above.
5  or Granzyme B as 10 SFC/2xl05 • Paragraph [0128] cite by applicants refers to the response the  % of responders antigen E  and the mean of the response above the 20 SFC/2x105  threshold, e.g., 1000 SFC/2x105.  However no such limitation exists in the claims as written. Hence the arguments are not persuasive as they argue limitations that are not present in the claims. 
New Grounds of Rejection
Claim Rejections - 35 USC § 112 – written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-3 and 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new rejection necessitated by amendment of the claims in the response filed 12/10/2020.
The MPEP states that the purpose of the written description requirement is to ensure that
the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and 
Independent claim 1 is directed to an in vitro method of determining relative frequency (e.g. immunodominance) and magnitude of responses (e.g. immunogenicity) of a set of antigens across a plurality of PBMC (monocytes, lymphocytes, and macrophages) from individual donors that requires used of the following formula:

    PNG
    media_image1.png
    78
    544
    media_image1.png
    Greyscale

The claims are broadly but reasonably interpreted as comprising a formula that integrates both the relative frequency (e.g. immunodominance) and magnitude of responses (e.g. immunogenicity), wherein the magnitude of the biological response of expanded PBMC is measured relative to a genus of undefined threshold values. The critical feature, therefore, of claim 1, is the mathematical formula able to quantify the magnitude of responses in response to an antigen of any biological activity of PBMC (monocytes, lymphocytes [T cells, B cells, NK cells], and macrophages) such as macrophage-specific surface markers , b cell-specific surface markers, lymphocyte-specific surface markers, secretion of  cytokines, intracellular expression of proteins, and others, relative to a genus of undefined thresholds across a population of individuals to determine a hierarchy of immunodominance.
A biological activity is defined in paragraph [0069] as any change in the production of effector molecules by PBMC. The Specification discloses that any biological marker produced (as in secreted by the cells and measured from the supernatant of a culture of cells) or expressed (as in a non-soluble marker fixed on a cellular membrane) by T cells upon the recognition with a relevant target can be used to determine responders vs. non-responders by first identifying a the baseline to measure a response of  ≥ 20 spot-forming cells (SFC)/2x105  input cells; e.g., a TC-score, and for Granzyme B production the baseline to measure a response is ≥ 10 spot-forming cells (SFC)/2x105  input T cells. Accordingly, using a value above 20 SFC per 2x105 input T cells, the Specification calculates the mean input for a set of antigens to determine the immunodominance hierarchy among them using the mathematical formula recited in claim 1 (see paragraphs [0123]-[0139]). Examples 1-3 of the specification applied the TC-score to determine and organize hierarchy of immunodominance of sets of antigens from : Bacteria Y, Tumor Z, Human Metapneumovirus (HMPV), Human parainfluenza virus type 3 (PIV3). Example 5 identifies the clinical relevance of the hierarchy established by the TC-score of the immune T cell response against PIV3 in a patient with active infection (paragraph [0230]). 
Before the effective filing date of the claimed invention, Paul et al., (2015; Journal of Immunological Methods; pp.  28–34; of record) establishes an Immune Epitope Database (IEDB) consensus percentile rank of 20.0, which could be used as a universal prediction 6 were ≥20. In fact, post filing art by the same inventor, (Carpenter et al., Tuberculosis; Volume 95, Issue 6, December 2015, Pages 713-721) established  hierarchies of immunogenicity and immunodominance of a set of antigens of Mycobacterium tuberculosis (MTB) where responses were considered positive based if the net spot-forming cells (SFC) per 106  were  ≥20, the stimulation index  ≥2, and p  ≥ 0.05 (page 716; col1). This is the same  baseline to measure IFNγ production of 20 SFC/2x105  used in the formula of the invention and able to determine a hierarchy of immunodominance. However, Paul et al., (2015; Journal of Immunological Methods; pp.  28–34; of record) is silent about how to stablish other universal thresholds to quantify the magnitude of responses (e.g. immunogenicity) of other biological activities of PBMC to distinguish responders vs. non-responders. 
Moreover, it was routine and well known in the art to incubate donor cells with more than one antigen to achieve natural expansion followed by separation into individual cell cultures for individual testing of immunodominant peptides, as evidenced by Halawi et al., (2015; Immunity, Inflammation and Disease pp.  118–131; of record) and PepMix™ Peptide Pools protocol (PepMix™ Peptide Pools; pp. 1-13 downloaded 2/13/2021).  Halawi et al., discloses short –term in vitro expansion where “PBMC from 25 donors were stimulated with HHV6B PepMixes and 
    PNG
    media_image4.png
    520
    671
    media_image4.png
    Greyscale
for 10 days, with the addition of IL2 from day 3. The frequency of HHV6B antigen-specific T cells was evaluated by IFN-g ELISPOT” (page 120; legend Figure 2A). Likewise, PepMix™ Peptide Pools protocol exemplifies incubation of donor cells with pool of peptides for expansion and stimulation and aliquots of T-cells to identify immunodominant peptides. The Applicant is on record as stating that prior art of Halawi, though teaching one method for determining a frequency of response and for determining a magnitude of response, fails to incorporate any particular calculation to arrive at their immunological hierarchy, and instead relies on the frequency of responses alone as the determining factor. Moreover, Applicant is on record as producing a different immunological hierarchy from that of Halawi’s; e.g., U90 = U54 >U11 >U39, by using the mathematical equation of claim 1, using a value above 20 SFC per 2x105 input T cells to distinguish donors and non-donors (magnitude of responses) and compares the values to the one calculated below for Halawi.

    PNG
    media_image5.png
    63
    1103
    media_image5.png
    Greyscale

Applicants conclude that the resulting hierarchy of Halawi et al., would be vastly different (Applicants’ remarks page 11). 
As a result, the specification does not identify disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Rather, in the instant application, the specification invites the skilled artisan to test each and every biological marker produced (as in secreted by the cells and measured from the supernatant of a culture of cells) or expressed (as in a non-soluble marker 
In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the invention as claimed.   Any claim not specifically recited is included in the rejection because it depends from a rejected claim.
Conclusion
Claims 1-3 and 6-12 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633